PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/772,444
Filing Date: 3 Sep 2015
Appellant(s): Janevski et al.



__________________
Ryan S. Jones
Reg. No.: 68,334
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 8, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues: There is no hint in Silverstein that teaches modulate a signal to convey data to the user using a sense other than sight.
Examiner Answer: Silverstein teaches in cited paragraph 112 that in addition to the visual display, aural information, such as beeps, tones, etc., can also be employed by the system to assist the clinician during catheter placement. According to the Oxford Dictionary of English, “modulate” is defined as to vary the strength, tone, or pitch. Silverstein explicitly teaches aural information, such as tones.
Additionally, Silverstein teaches in cited paragraph 271 that observation of the display device permits the medical practitioner to follow the location of the tip of the rigid medical device with substantial accuracy. The rigid medical device tracking system provides sufficient information so that the medical practitioner can be alerted to the particular location of the tip of the rigid medical device with various audio or visual cues (e.g., flashing, contrasting colors, signal tones, and the like).
As cited and taught by Silverstein, Examiner has interpreted this prior art to teaches each and every limitation of the claimed invention, wherein said display and aural device alone or in combination provides practitioner visual displays and audio alert data using a plurality of tones, to alert and/or indicate location of said medical device is increasing placement accuracy.

Appellant argues:
Examiner Answer: In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Silverstein is directed to an integrated catheter placement system configured for accurately placing a catheter within the vasculature of a patient. The integrated system employs at least two modalities for improving catheter placement accuracy: 1) ultrasound-assisted guidance for introducing the catheter into the patient's vasculature; and 2) a tip location system ("TLS"), or magnetically-based (e.g., via permanent magnet(s) or electromagnet(s)) tracking of the catheter tip during its advancement through the vasculature to detect and facilitate correction of any tip malposition during such advancement. 
The Hanson et al. invention relates to the handling of electric and electromagnetic signals inside a room with a nuclear magnetic resonance (MR) apparatus such as a scanner or a spectrometer. In particular, the invention relates to recording of physiological signals from a patient during scanning. 
The Zagorchev et al. invention teaches a system and a method for identifying volume and shape abnormalities of areas in the brain. In particular, the exemplary embodiments generate a three-dimensional segmentation of patient brain structures, which are adapted to a volumetric image such as an MRI, to compare the segmentations to a normative dataset that includes a quantitative description of the volume and shape of brain structures in healthy individuals.
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Hanson et al. within the systems/methods as taught by reference Silverstein et al. with the motivation of providing a method for generating, transmitting and recording data signals during magnetic resonance sequence.
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Zagorchev et al. within the systems/methods as taught by reference Silverstein et al. with the motivation of identifying individuals with psychiatric and neurological disorders before the full onset of the symptoms of the disorders could allow for early intervention strategies aimed at preventing onset altogether, thereby improving its long- term course.

Appellant argues: Zagorchev is not cited as disclosing frequency modulating an aural signal to convey quantitative data relating to the image and/or map data to a user using the sense of sound, the frequency modulating including modulating a pitch of the aural signal being modulated based on the quantitative data. As argued above, Silverstein also does not disclose this subject matter.
Examiner Answer: As argued and answered above, Silverstein does disclose this subject matter. In addition, Silverstein in view of Zagorchev teaches a method according to an exemplary embodiment in which the system compares a 3D patient segmentation of a brain structures of interest to a normative dataset including quantitative information corresponding to the same structure obtained from a group of control patients (see Zagorchev et al. paragraphs 13).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EDWARD B WINSTON III/Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.